Citation Nr: 1230282	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for nasal deformity of turbinate hypertrophy.

2. Entitlement to service connection for breathing problems

3. Entitlement to service connection for lower back disability. 

4. Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1976 to June 1979. 

Theses matters come before the Board of Veterans' Appeals  (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, which denied service connection for breathing problems, lower back disability and memory loss, and declined to reopen a claim for service connection for nasal deformity status post rhinoplasty. 

In November 2010 a Board hearing was held before the undersigned at the RO; the transcript is of record. 

In a February 2011 decision the Board reopened the issue of service connection for nasal deformity status post rhinoplasty and remanded all issues for additional development.  

The decision combined the issues of breathing problems and nasal deformity to reflect the Veteran's contentions that his breathing problems are symptoms of his nasal deformity.  For clarification and further development the issues have been separated into two; nasal deformity of turbinate hypertrophy and breathing problems. 

The issue of service connection for breathing problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The nasal deformity of turbinate hypertrophy first manifested during service. 

2.  A low back disability was not first manifested during service, or within a year after discharge from service, and the evidence of record is against a finding that a low back disability is related to any disease or injury incurred in or aggravated by service.  

3. Memory loss was not first manifested during service, or within a year after discharge from service, and the medical evidence of record is against a finding that a memory loss disability is related to any disease or injury incurred in or aggravated by service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for nasal deformity of turbinate hypertrophy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011). 

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3. The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A May 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's available service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were submitted in November 2010.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in February 2009, March 2011, and April 2011; the Veteran has not argued, and the record does not reflect, that these examinations was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided opinions as to whether the Veteran's disabilities were related to service.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Nasal Deformity 

At entry to service no nasal problems were noted or reported.  During service the Veteran complained of nasal congestion and obstruction and in February 1979 had a rhinoplasty with outfracture and cautery of the turbinates.  The surgery addressed the Veteran's two problems: intermittent alternate nasal obstruction and very large dorsal prominence on the nose suggestive of previous trauma.  

In connection with the exit evaluation, in May 1979, the Veteran reported that status post surgery he was unsatisfied with the cosmetic result and had increased difficulty breathing.  A physical evaluation found there to be two problems remaining: a slight bump on the left lateral dorsum and hypertrophied inferior turbinates with small posterior septal spum, but the general result was good. 

The Veteran testified that he has experienced an increase in nasal congestion since service.  The Veteran is competent to report symptoms he experiences, such as nasal congestion.   

In April 2011 a VA examination was conducted which found the Veteran to currently have slightly edematous turbinates, and the examiner noted that the Veteran was seen two years prior at that clinic for edema of the turbinates.  The examiner opined that the Veteran's current turbinate congestion is less likely than not secondary to either the motorcycle injury or nasal surgery in service.  Although the examiner found the Veteran's current condition not to be related to the two identified incidents in service, i.e., the motorcycle injury and nasal surgery, there does not have to be an incident in service to establish service connection.  Service connection will be granted for disabilities that began during service. 

In sum, the Veteran had no nasal problems noted upon entry.  During service he complained of nasal congestion and had surgery to treat hypertrophy turbinates.  Upon exit from service the Veteran still reported nasal congestion and was noted to have hypertrophied inferior turbinates.  Post service the Veteran continued to have nasal congestion and he currently has edema of the turbinates.  The Veteran continues to have the same nasal deformity, hypertrophy or edema of the turbinates, that he had during service and upon exit from service.  Service connection for nasal deformity of turbinate hypertrophy is warranted. 

Lower back disability  

The Veteran contends that he injured his back in a motorcycle accident during service, and when performing the Heimlich maneuver on a very large sailor. 

Prior to service no back problems were noted or reported.  In August 1978 the Veteran had a motorcycle wreck.  Subjective complaints were abrasions to the left elbow, right shoulder, right elbow and right knee with painful right ankle and unable to walk on it.  Objective findings were multiple deep abrasions over right shoulder, right arm, right lower leg with tenderness and swelling over right lateral tonal area but no evidence of any significant injuries.  X-rays of the right foot and ankle were negative.  Assessment was multiple abrasions and muscular strain.  No back complaints were made at the time.  Upon exit from service no back problems were noted or reported.  

SSA found the Veteran to be disabled due to his back condition as of April 1997.  
The SSA report refers to physical examinations of the back, to include MRI reports, however the actual medical records are not included.  The SSA report noted that the Veteran had a history of back pain resulting from multiple work-related injuries and only noted his relevant past work experience to be as a Pepsi Cola route salesman.  There was no reference to any in service incident or injury. 

At a February 2009 psychology consult, discussed in detail below, the Veteran reported that post service he was employed with both VA and the Pepsi company until he injured his back at age 39.  This puts his back injury as occurring around 1997.  

In March 2011 a VA examination was conducted with review of the claims file.  The examiner opined that it was less likely as not that the Veteran's low back disability was related to service.  The examiner explained that there was a motorcycle accident in service but no back symptoms or injury was documented at that time.  The examiner found that, while it was possible that the Veteran had a back injury at the time of the motorcycle accident, he did not seek any further care for his back during the next year of active duty therefore it is less likely that his current back condition is related to service. 

The Veteran testified that his back has hurt ever since the motorcycle accident but he didn't report it on his exit examination.  In a written statement his mother reported that the Veteran has complained about his back hurting since the motorcycle accident.  The Veteran's mother is competent to report what the Veteran has told her; that his back hurt.  The Veteran is competent to report symptoms he has experienced; that his back hurt.  However these statements are not credible as they are contradicted by other evidence of record. 

The Veteran contends he hurt his back in service; however there is no record of back pain in service, nor a record of him seeking any treatment for almost 20 years post service.  The earliest documentation of the Veteran reporting back complaints to a medical professional is around 1997 in connection with the SSA determination.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000).


The Veteran testified that he performed the Heimlich maneuver on a heavy sailor and injured his back.  The Board finds that the incident happened, however there is no evidence of any back injury as a result of the incident.  Although the VA examiner did not specifically address the Heimlich maneuver incident, the same rationale and explanation apply.  While it was possible that the Veteran injured his back at the time of Heimlich maneuver, there is no evidence, other than his and his mother's statements, that it was chronic.  He did not report it during service; he did not report it at the time of his discharge examination; the discharge examiner did not note it; and the Veteran did not seek any care for his back until after his work-related accident, many years after service.   

In sum, no back problems were noted prior to service, no back complaints were made during service, to include during treatment for a motorcycle accident and following his application of the Heimlich maneuver, and no back complaints were made upon exit from service.  Post-service the earliest report of any back problems was made in connection with a claim for SSA disability benefits in which the Veteran reported being disabled due to multiple injuries incurred while working for the Pepsi company.  None of the work-related injuries were reported as occurring during service.  

At a separate VA consult the Veteran reported injuring his back at age 39, well after discharge, and failed to report any in service back injuries.  Despite the Veteran's and his mother's reports that he has complained of back pain ever since the motorcycle accident, there were no medical complaints for almost 20 years and when the back complaints were reported they were identified as being due to post-service work related injuries.  

The medical evidence is, likewise, against the claim.  A VA examiner reviewed the claims file, evaluated the Veteran, and determined that the Veteran's current back disability was not related to any injury or disease in service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


Memory loss 

The Veteran contends that he has memory loss which began during service.  No memory difficulties were noted upon entry or during service.  In May 1979 the Veteran struck his forehead on a valve resulting in a 4 centimeter laceration across the forehead.  No head injury or memory complaints were reported or noted in conjunction with his discharge examination. 

In February 2009 a psychology consult was done in response to the Veteran's memory difficulties.  The Veteran reported that he forgets daily plans, forgets thing his wife tells him, and will go downstairs and forget why, and that he is bad with names.  The Veteran reported that he thought his memory problems manifested around the time he was discharged from service and have gotten worse over the years.  The Veteran reported a history of three head traumas, two of which involved losing consciousness, and a history of chronic low back pain.  Memory testing was conducted.  The results of the assessment suggest that the Veteran is not suffering from significant memory impairment that is organic.  The Veteran was in the reserves for 10 years following his discharge from active service and held competitive employment with both VA and the Pepsi company until he injured his back at age 39.  

The Veteran's positive work history argues against the presence of any significant memory problem from the time he left service until his back injury.  Additionally, traumatic brain injuries normally improve or, at worst, remain static following the injury.  A progressive degeneration in memory ability is not likely due to traumatic brain injury (TBI).  The examiner concluded that considering the test results on the trail making test and ravens progressive matrices test, as well as the Veteran's work history, there is little chance that his current perceived memory deficits are due to any TBI sustained 29 years ago.  The examiner was suspicious of very early dementing process, and a MRI for baseline assessment purposes might prove quite useful if the memory complaints increase.  The examiner opined that the evidence from this current test and the Veteran's history does not support a finding of residual cognitive deficits from any head injuries in the Navy. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for memory loss is not warranted.


ORDER

Service connection for nasal deformity of turbinate hypertrophy is granted

Service connection for lower back disability is denied.

Service connection for memory loss is denied.


REMAND

Service connection for a nasal deformity of hypertrophy turbinates has been granted in this decision; the issue of secondary service connection for breathing problems remains, and a remand for additional development to address secondary service connection is needed. 

The Veteran also contends that he was exposed to asbestos in service which has contributed to his breathing problems.  The Board accepts that the Veteran was exposed to asbestos in service in his occupation as a fireman, and a medical examination to address asbestos exposure is needed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to evaluate the Veteran and identify all current breathing problems. 

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current breathing problems, to include sleep apnea and chronic obstructive pulmonary disease (COPD), were caused or aggravated by the service connected nasal deformity of turbinate hypertrophy. 

The examiner is to also provide an opinion as to whether it is at least as likely as not that the Veteran's in service exposure to asbestos caused any of his breathing problems, to include COPD.  The examiner is to address the Veteran's smoking history in forming an  opinion. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382   (2010). 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


